ORDER
The Disciplinary Review Board having on December 15, 1995, filed with the Court its decision concluding that ARTHUR J. BREITKOPF of ELIZABETH, who was admitted to the bar of this State in 1948, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.5 (failure to provide a written fee agreement), RPC 3.1 (proceeding in an action without a reasonable belief that there is a non-frivolous basis for doing so), and RPC 8.1(b) (failure to cooperate with the ethics authorities), and good cause appearing;
It is ORDERED that ARTHUR J. BREITKOPF is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.